The will of Jeremiah T. Clark appoints an "executor and trustee", directs payment of debts and legacies, and provides that:
  "after paying all my just debts and funeral expenses and carrying out the bequests to my wife, all the rest and residue of my estate, real, personal and mixes, wheresoever the same may be situate, of which I may die seized and possesses, I give, devise and bequest unto First Savings and Trust Company of Tampa, to be held by it, in trust nevertheless, for the following uses and purposes, to-wit:
    1. My trustee at the time of my death shall take immediate possession, management and control of the trust estate hereby created and collect all rents, issues, profits, dividends, interest or other income arising therefrom; * * * and shall pay the net income arising therefrom to my beloved wife so long as she may live, said payments to be made to her quarterly.
    2. Upon the death of my wife I direct my trustees to convert all of the trust estate remaining in its hands into cash, as soon as the same can be conveniently done to the best interest of the trust estate, and to divide the same between my next of kin, share and share alike.
              * * * * * * * * * * * *Page 752
    My trustees shall annually * * * make * * * a statement showing in detail all receipts and disbursements made during the preceding year. These statements shall be kept on file at all times in the office of my trustee and be open for inspection at all reasonable times by any beneficiary under this will, his or her guardian or duly authorized agent or attorney. Said trustee shall also upon request of any of said persons at all reasonable times, exhibit to said persons the securities so held by it."
One half-brother and children of one deceased half-brother, of one deceased sister, of one deceased brother, and of three deceased half-sisters, survived the testator and were his nearest blood relations. Three whole brothers of the testator died before the death of the testator. They left no children or descendants.
The statutes provide that a widow may dissent to any provision made for her in her deceased husband's will and take in lieu thereof dower or a child's part in the testator's estate, Sections 5495 (3629) et seq., Compiled General Laws, 1927; and that whenever any person having title to property shall die intestate as to such property
    "it shall descend in parcenary to the male and female kindred in the following course:" Where there are no descendants and no husband or wife who has a right to inherit, and, "If there be no father and mother, then to the brothers and sisters, and their descendants, or such of them as may be." Section 5483 (3618) Compiled General Laws, 1927.
The statutes also make provisions as to inheritances by collateral relatives of the half blood as to inheritancesper capita and per stripes. Section 5486 (3623) Compiled General Laws 1927. Where brothers and sisters would inherit and the decedent is survived by one or more brothers and sisters and by children of deceased brothers and sisters, under the statute the surviving brothers and sisters would inherit one share each of the decedent's property, and the children of each deceased brother and *Page 753 
sister would inherit equally among themselves the shares respectively of their deceased parent. Section 5487 (3623) Compiled General Laws, 1927; Broward v. Broward, 96 Fla. 131,117 So. 691. Testators are presumed to know the law relative to the making and effect of wills.
Under the law the widow elected to take a child's part in lieu of dower and in lieu of the devise to her for her life, and such election has relation to the testator's death when the will became effective, therefore no life interest rested in the widow under the will. After the widow receives a child's part, under the law the residue of the trust property is under the will to be divided "between" the testator's "next of kin". This is interpreted to mean those blood relations who under the law would, in the absence of a devise of the property, take it as heirs of the testator. Such "next of kin" should be determined as of the date of the testator's death, the will not definitely providing otherwise. There was no life interest to effect the time for dividing the trust estate after the widow under the law elected to take a child's part in lieu of the life interest devised to her.
The specific provisions of the will that the residuary devise shall be divided "between" the testator's "next of kin", "share and share alike," and the reference to "persons" as beneficiaries and to "any beneficiary * * * his or her guardian," considered in connection with other provisions of the will, and with the fact that there was a minor nephew age fourteen of the testator, indicate that if the testator's living brother survived him, it was not the intent of the testator that such brother should be the sole beneficiary of the trust property after the widow's interest is satisfied; therefore, the testator must have intended by the use of the words "my next of kin", that after his widow's rights under the will or under the law are satisfied, the residue of the trust property shall go to those of his blood relatives who would inherit from him *Page 754 
under the law, such relatives being at the testator's death, one half brother and the children of the deceased half brother and deceased whole and half sisters.
It was doubtless the testator's intent to prevent discrimination between his relatives of the whole and half blood; but the will does not indicate an intent that the testator's brother if living at the testator's death, should be the sole beneficiary of the residuary devise or that he should share equally with the testator's nephew and nieces. The testator being survived by a brother, under the law of inheritances the nephews and nieces would take per stripes or the shares of their deceased parents respectively; and the words "next of kin" as used in the will have reference to blood relatives who would inherit from the testator under the statute.
The words "share and share alike" as used in the will should be given appropriate effect, and such words were apparently used to prevent statutory or other discrimination between relatives of the half blood and those of the whole blood, but not to give the testator's brother only an equal share with his nephews and nieces; moreover, as the testator was survived by a brother and by nieces and nephews the testator's intent as shown by the will is that his nephews and nieces take perstripes or the shares of their deceased parents respectively, and as the deceased brother and sisters did not leave the same number of children, the nieces and nephews do not take equal shares, therefore, it could not have been intended that the testator's surviving brother should take "share and share alike" with his nephews and nieces.
The conclusion is that under the will as construed, the surviving brother and the children of the testator's deceased brother and sisters are his next of kin; and that a seventh part of the residue of the trust property, after the widow's elected child's part is satisfied, goes to those entitled to receive the share of the brother who survived *Page 755 
the testator but has since died; and that each of the other six-sevenths parts goes in equal shares per stripes to the children respectively of the testator's six brothers and sisters who died before the death of the testator leaving children.
The opinion heretofore filed is modified, the decree appealed from is reversed and the cause is remanded for appropriate proceedings in accord with this opinion.
Reversed.
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.